Citation Nr: 0203054	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  01-08 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for post-traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

 Veteran and his wife


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

The present appeal comes before the Board of Veteran's 
Appeals (Board) from a June 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran's original claim for 
service connection for PTSD was remanded in December 2000 for 
further development.  The RO subsequently granted service 
connection for PTSD and assigned a 10 percent disability 
rating from which the present appeal arises.

In the December 2000 Board remand, the Board referred the 
veteran's claim for service-connection for head wound 
residuals to the RO.  The Board notes that this issue has 
still not been adjudicated by the RO and, therefore, again 
refers the issue of head wound residuals for development and 
adjudication.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's PTSD has been diagnosed as mild with mild 
impairment of his psychosocial functional status, and is 
manifested primarily by complaints of panic attacks after 
nightmares.  The veteran indicates he sleeps well and is no 
longer hostile to others as he takes medication for PTSD.


CONCLUSION OF LAW

The veteran's PTSD symptoms more closely approximate the 
criteria required for a 10 percent disability rating.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.7, 4.130, Diagnostic Code 9411 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating for PTSD

The veteran contends that his service-connected PTSD is more 
severe than currently evaluated, and as such, an increased 
rating is warranted.  Service connection for PTSD was granted 
in June 2001 by the RO, at which time a 10 percent rating was 
assigned.  After a review of the record, the Board finds that 
the evidence shows his service-connected PTSD is properly 
compensated, and that his claim for increased compensation 
fails.

The severity of a service connected-disorder is ascertained, 
for VA rating purposes, by the application of criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2001).  Under these criteria, the current 10 percent 
rating in effect for the veteran's PTSD contemplates 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  A higher 
rating, 30 percent, requires:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine, 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

A September 1981 VA hospital summary reveals the veteran was 
diagnosed with paranoid schizophrenia, chronic.  In January 
1983, another VA hospital summary indicates a residual 
paranoid schizophrenia diagnosis.  The evidence reveals the 
veteran was first diagnosed with PTSD, in addition to 
paranoid schizophrenia, in a December 1994 VA physician's 
Doctor's Statement.  An April 1999 VA PTSD examination report 
indicates that "his schizophrenia appears to be in remission 
or residual at this point."

The veteran was afforded a hearing before a decision review 
officer at the RO in February 2001.  The transcript reflects 
the veteran stated he has not worked since 1981 but that he 
cleans the house and cooks for his wife. The veteran also 
stated his nightmares began in the late 1970's, and that he 
has panic attacks when he has nightmares.  The transcript 
also indicates the veteran does not feel depressed 
"anymore," and that he does not suffer from crying spells 
or have suicidal contemplations.  That he gets along with his 
family and considers his wife his confidant is also reflected 
in the transcript.  The hearing transcript indicates that 
when asked about getting hostile with people or "fly[ing] 
off the handle," he stated, "No.  Not since I've been 
taking my medication."  The hearing transcript also 
demonstrates the fact that the veteran's memory of the dates 
of his time in service and of dates and places of medical 
treatment for PTSD correlates to the evidence on record.  The 
veteran also indicated he "can remember directions to get to 
places" and "can remember my family (sic) birthday and my 
wife (sic) birthday."

A February 2000 VA outpatient progress note reflects that the 
veteran denied suicidal ideation, his mood was stable, and 
his affect was appropriate.  The February 2000 VA outpatient 
progress note also reflects that the veteran sleeps well with 
his medication and had no delusions.  A February 1999 VA 
outpatient progress note indicates the veteran's mood was 
stable and that he did not exhibit paranoia.

The veteran was afforded two VA examinations for PTSD in 
April 2001.  The April 5, 2001, VA examination report 
reflects the veteran indicated: frequent intrusive thoughts 
and recollections about Vietnam; nightmares; he avoids 
fireworks as well as television shows and movies involving 
war; he sleeps "okay" with his medication; and he has an 
inability to trust others.  The VA examination report also 
indicates the veteran's thought process and content were 
within normal limits and that his psychosocial functional 
status appeared mildly impaired.  A diagnosis of PTSD, mild 
and a Global Assessment of Functioning (GAF) score of 70 was 
reported in the VA examination.  A GAF score of 70 reflects 
an assessment of some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful relationships.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).

The medical evidence reflects the veteran was afforded an 
additional VA examination on April 10, 2001.  The examination 
report indicates a diagnosis of PTSD, mild and a GAF score of 
70.  The VA examination report also indicates the veteran 
arrived on time and was neatly and casually dressed; his 
speech was clear, relevant, and coherent.  The VA examination 
report reflects that the veteran indicated he is a deacon of 
his church, the president of his church choir, and spends 
much of his time doing yardwork and assisting his elderly 
mother while occasionally going fishing with his brother.  
The veteran also indicated that he does not like to "hang 
around strange people."  Recent and remote memory was 
intact.  The VA examination report also states that his 
thoughts were lucid, well organized, and goal directed with 
no symptoms of psychosis, including hallucinations, 
delusions, or paranoia while his affect and mood were within 
normal limits.  "The veteran made no present claims of being 
unduly anxious or tense and rated his depression as one on a 
scale from zero to ten with zero representing no depression 
and ten representing severe depression," is noted in the VA 
examination report.  The VA examination report also reflects 
that the veteran indicated he is eating and sleeping well.

To reiterate, this evidence does not demonstrate that a 
rating higher than the 10 percent evaluation currently in 
effect is appropriate.  As discussed in detail above, the 
medical evidence shows the veteran has mild symptoms of PTSD 
and that his symptoms are controlled by medication. While the 
medical evidence shows veteran does suffer from panic attacks 
after having nightmares, it does not show depressed mood, 
anxiety, suspiciousness, mild memory loss, or chronic sleep 
impairment. The manifestation of such symptoms, as indicated 
above, must be demonstrated under Diagnostic Code 9411 for 
the award of a 30 percent rating.  Therefore, the Board finds 
that his symptoms more closely approximate the criteria 
required for a 10 percent disability rating.  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2001).

The Board has also considered the application of staged 
ratings.  In Fenderson v. West, it was held that in the 
appeal of an initial assignment of a rating disability, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  12 Vet. App. 119 (1999).  In this case, the RO 
granted a 10 percent disability rating, effective as of the 
date of the veteran's claim, July 14, 1998.  38 C.F.R. 
§ 3.400 (2001).  The Board has reviewed all the evidence of 
record and has determined that from that time to the present, 
the evidence has supported a 10 percent disability rating for 
PTSD.  Id.; Fenderson, 12 Vet. App. at 126.  Therefore, the 
Board finds that a staged rating is not warranted in the 
present appeal.

Based on the above, the Board concludes that the 
preponderance of the evidence weighs against the veteran's 
claim for an increased rating for PTSD.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
1991).  The Board has considered the doctrine of reasonable 
doubt in the veteran's favor, but, as the preponderance of 
the evidence is against his claim, that doctrine is not for 
application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

II.  Duty to Assist

The Board notes, finally, that there is no issue as to 
substantial completeness of the veteran's application for 
benefits.  See Veterans Claims Assistance Act of 2000, 38 
U.S.C. §§ 5102, 5103, 5107; 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  VA has secured all records that the 
veteran has indicated are pertinent to his claim, and VA has 
satisfied its duty with respect to such records and with 
receipt of sufficient information to proceed with further 
adjudication of those claims.  The veteran has not indicated 
that any other records that would be pertinent to his claim 
are available and should be obtained.  VA's duty to assist 
the claimant in this regard, accordingly, has been satisfied.


ORDER

An increased rating for PTSD is denied.




		
	C.P. Russell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

